Case 3:19-cv-00665-MMD-WGC Document 37-29 Filed 05/17/20 Page 1 of 2




                  Exhibit 29




                     Exhibit 29
                 Case 3:19-cv-00665-MMD-WGC Document 37-29 Filed 05/17/20 Page 2 of 2
12/i512019                                                                  Gmail - Employee file




  FV         Gmail                                                               Trina Olsen <trinaraeolsen@gmail.com>


  Employee file
  Lewis, Selene <SLewis@washoeschools.net>                                                             Mon, Jul 23, 2018 at 2:53 PM
  To: Trina Olsen <trinaraeolsen@gmail.com>


     Hi Trina,




     Your active pay status ended with the 2017-2018 contract year, which runs July to June each year. The final
     pay for the 2017-2018 contract year was issued on June 22, 2018. At this time, since you status is
     recommended for dismissal, your pay has been suspended.




    Selene



     Selene Lewis,
    Human Resources Technician,

    Washoe County School District

    425 E. Ninth Street

    Reno, NV 89520

    775-348-0214

    775-333-5011 (fax)



                                                                                                                                    '       EXHIBIT
                                                                                                                                    i             q
                                                                                                                                    l ~v
    CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it may
    contain confidential information that is also legally privileged. If you are not the intended recipient, or a person responsible for
    delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the
    information contained in or attached to this transmission is prohibited. If you have received this transmission in error, please
    immediately notify the sender and immediately destroy the original transmission and its attachments without reading or saving in any
    manner. Thank you.

hllps://mai I.googl e.com/mail/u/O?i k=f80883df9f&view=pt&search=all &permmsgid=msg-f%3A I 606819837869938907&simpl=msg-f%3A I~ ~ ~3?9i~B~~9907       1/2
